Exhibit 10.14

MANUFACTURING AND SUPPLY AGREEMENT

THIS MANUFACTURING AND SUPPLY AGREEMENT (this “Agreement”) is made and entered
into this 21st day of August 2008 (the “Effective Date”) by and between MIKART,
INC. (“Mikart”) and TRANSCEPT PHARMACEUTICALS, INC. (“Transcept”). Mikart is a
Georgia corporation with its principal place of business at 1750 Chattahoochee
Avenue, Atlanta, Georgia 30318. Transcept is a Delaware corporation with its
principal place of business at 1003 W. Cutting Boulevard, Suite 110, Pt.
Richmond, California 94804.

BACKGROUND

A. Subject to the terms and conditions contained in this Agreement, Transcept
desires to qualify and engage Mikart to manufacture Products (as defined below)
for commercial sale by Transcept and/or its designees; and

B. Mikart desires to accept such appointment and to perform certain
qualification services to enable it to manufacture Products for Transcept and,
following Mikart’s successful qualification as a manufacturer of Products, to
manufacture and supply such Products to Transcept or its designee for commercial
sale.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants, agreements and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Mikart and Transcept hereby agree as follows:

ARTICLE 1

DEFINITIONS

Capitalized words, terms and phrases, which are not otherwise defined herein,
shall have the following respective meanings:

1.1 “Applicable Laws” shall mean all laws, ordinances, rules and regulations of
any governmental or regulatory authority in the Territory (as such Territory may
be expanded pursuant to Section 2.9 below) that apply to the Qualification
Services, the Products or this Agreement, including without limitation (a) all
applicable federal, state and local laws and regulations; (b) the U.S. Federal
Food, Drug and Cosmetic Act (“FDCA”), (c) regulations and guidelines of the FDA
and other Regulatory Agencies, and ICH guidelines and (d) GMP, and if
applicable, current Good Laboratory Practices and current Good Clinical
Practices promulgated by the FDA and other Regulatory Agencies.

1.2 “Batch” shall mean: (i) in the case of Product containing 3.5 mg of Zolpidem
Tartrate, the quantity of 1,500,000 tablets of such Product, or (ii) in the case
of Product containing 1.75 mg of Zolpidem Tartrate, the quantity of 500,000
tablets of such Product, or (iii) such other quantity of a Product that may be
mutually agreed to in writing by the Parties.

 

 

Confidential treatment has been requested for portions of this exhibit. These
portions have been omitted from this exhibit and have been filed separately with
the Securities and Exchange Commission.



--------------------------------------------------------------------------------

1.3 “Confidential Information” shall mean the proprietary and confidential data
or information of a party hereto which is of tangible or intangible value to
such party, is not generally known by or available to the competitors of such
party (including, without exclusion, the contents of this Agreement) and which
is disclosed in writing, orally or in other form to the other party. For
avoidance of doubt, all information transferred to Mikart pursuant to
Section 2.1 below and all Product Information (as defined below) shall be deemed
the Confidential Information of Transcept. Notwithstanding the foregoing,
Confidential Information shall not include information which: (i) at the time of
disclosure to the receiving party is in the public domain or thereafter enters
the public domain through no wrongful act or omission of the receiving party;
(ii) is already known by the receiving party at the time of disclosure by the
disclosing party and such information is not otherwise subject to
confidentiality obligations of the receiving party (provided that this exception
(ii) shall not apply to Product Information); or (iii) is made available to the
receiving party at the time of or following the disclosing party’s disclosure
thereof by a third party who, to the receiving party’s reasonable knowledge, may
disclose such information to the receiving party without violation of any
confidentiality obligation.

1.4 “Contract Year” shall mean a twelve (12) consecutive month period during the
Term of this Agreement, and the first Contract Year shall commence as of the
Commencement Date and subsequent Contract Years shall commence on each
anniversary of the Commencement Date.

1.5 “Commencement Date” shall mean the first day, following full FDA
qualification and approval of Mikart and the Facility as a commercial
manufacturer of Products, that a Product is manufactured and shipped by Mikart
to Transcept (or its designee) for commercial distribution by Transcept or its
designee.

1.6 “Facility” shall mean Mikart’s GMP manufacturing facility located at 2090
Marietta Blvd., Atlanta, GA 30318.

1.7 “FDA” shall mean the United States Food and Drug Administration or any
successor agency thereof.

1.8 “GMP” shall mean current good manufacturing practice and standards as
provided for (and as amended from time to time) in the Current Good
Manufacturing Practice Regulations of the U.S. Code of Federal Regulations Title
21 (21 CFR §§ 210 and 211) in relation to the production of biopharmaceutical
products, as interpreted by the ICH Harmonized Tripartite Guideline, any U.S. or
other applicable laws, regulations or respective guidance documents subsequently
established by a governmental or regulatory authority in the Territory, and any
arrangements, additions or clarifications agreed from time to time between the
parties.

 

-2-



--------------------------------------------------------------------------------

1.9 “Humidity Control System” means [***].

1.10 “Product(s)” shall mean the 1.75 mg or 3.5 mg Zolpidem Tartrate product(s)
to be manufactured and supplied by Mikart hereunder, as further described in
Exhibit A.

1.11 “Product Information” means any deliverables, data, reports or other
information generated by Mikart in the course of its performance of this
Agreement (including in the course of the Qualification Services), including but
not limited to Product IP (as defined in Section 11.1 below).

1.12 “Regulatory Agency” shall mean any governmental regulatory authority
involved in regulating any aspect of the Qualification Services or the
development, manufacture, market approval, sale, distribution, packaging or use
of the Products in the Territory (as such Territory may be expanded pursuant to
Section 2.9) including the FDA.

1.13 “Specifications” shall mean the specifications for the manufacturing, bulk
packaging and bulk labeling of each Product that are set forth on Exhibit A
attached hereto and that may be mutually agreed to in writing by Mikart and
Transcept, in each case which are incorporated herein by reference, as the same
may be modified pursuant to Section 2.5 below. In addition, the Specifications
shall in all cases include compliance with all Applicable Laws and the Quality
Agreement (as defined in Section 2.3(a) below).

1.14 “Territory” shall mean the [***].

ARTICLE 2

TESTING AND MANUFACTURE

2.1 Qualification Services.

(a) Promptly following Mikart’s full installation and qualification of the
Humidity Control System and Transcept’s payment to Mikart of the total [***]
therefor as described in Sections 2.10(a) and 2.10(b) below, the parties will
cooperate in the transfer of certain Product manufacturing processes and test
methods to Mikart, and Mikart will evaluate such manufacturing processes and
test methods and perform all necessary work required for such transfer to enable
Mikart to successfully manufacture Product for Transcept for commercial supply,
as described in more detail in Exhibit C (such services to be performed by
Mikart, the “Qualification Services”). Notwithstanding anything to the contrary
in this Agreement, the Parties acknowledge and agree that, as soon as possible
following the Effective Date hereof, Mikart will provide to Transcept a written
supplement to the Qualification Services that will contain a reasonable
description of additional services (including, without limitation, dissolution

 

-3-

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

testing) that will be necessary with respect to the successful manufacture of
the Product, together with a list of Mikart’s standard rates for the performance
of such additional services. If such services and rates are acceptable to
Transcept, Transcept agrees to pay Mikart for such additional services at
Mikart’s standard rates therefor and Mikart agrees to perform such services in
accordance with the terms of this Agreement, and such services shall be
considered Qualification Services for purposes of this Agreement. For the
avoidance of doubt, if the Parties are unable to agree upon such services and
rates following reasonable, good faith negotiations, then neither Party shall be
in breach, or deemed to be in breach, of this Agreement.

(b) Transcept and Mikart acknowledge that Mikart must validate [***] of each
strength of Product (1.75 mg or 3.50 mg tablet) prior to selling such Product to
Transcept (each, a “Validation”) for a total of [***]. Accordingly, as part of
the Qualification Services, Mikart agrees to perform the Validation activities
described in Exhibit C. After Mikart successfully completes each Validation,
Transcept shall be obligated to purchase each of the [***] so validated in
accordance with the terms of this Agreement, provided that such Batches comply
with the Specifications and the terms of this Agreement. The Parties acknowledge
and agree that the Validation for each strength of the Product may occur at
different times or during different calendar years of the Term. It is understood
that, for each strength of Product, Transcept shall only be obligated to
purchase the [***] Validation Batches that were successfully manufactured
consecutively by Mikart in accordance with the Specifications and the terms of
this Agreement, and Transcept shall not be required to purchase any other
Validation Batches (even Validation Batches successfully manufactured by
Mikart). In the event that Mikart does not perform the activities described in
the Validation Protocol (as defined in Section 2.11(c) below) as a result of
Mikart’s negligence or failure to comply with Applicable Laws, the
Specifications or the instructions of the Validation Protocol, Mikart agrees to
re-perform such activities [***] to Transcept. In the event that the Validation
Batches manufactured in accordance with procedures of the Validation Protocol,
Applicable Laws and the Specifications fail to meet the applicable statistical
criteria, the Parties agree to negotiate in good faith regarding financial
responsibility for any additional Validation work required to be performed as a
result thereof. All Batches purchased by Transcept shall apply towards, and
shall fully satisfy, Transcept’s Minimum Purchase Requirement (as defined in
Section 3.5) for such Product for the applicable number of Contract Years (or
portion thereof), and Transcept shall have the right to sell such Batches
commercially. Mikart shall maintain Stability Testing (as defined below) and
Validation data for such Batches at its Facility or at such other location as
agreed to by Transcept and Mikart in accordance with Applicable Laws. All of
Mikart’s costs incurred in connection with the Validation and the storage of
data related thereto shall be as set forth in Exhibit C and shall be payable in
accordance with the payment schedule included in Schedule C-3 of Exhibit C (the
“Qualification Services Payment Schedule”). All of Mikart’s costs incurred in
connection with the Stability Testing and the storage of data for such Batches
shall be periodically billed to and paid by Transcept in accordance with the
Qualification Services Payment Schedule.

(c) Mikart agrees to perform the Qualification Services, develop and perform the
Validation Protocol and to deliver to Transcept the completed deliverables
described in Exhibit C, all in accordance with Exhibit C, this Agreement,
Transcept’s written instructions and Applicable Laws. As used in this
Section 2.1, “Validation Protocol” shall mean a document

 

-4-

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

developed by Mikart and approved by Transcept which shall: (i) describe the
manufacturing process, (ii) describe objective and measurable criteria for
control of the manufacturing process, (iii) define the length and duration of
the validation, and (iv) describe the equipment used in the manufacturing
process.

2.2 Limited Warranties. Mikart hereby represents and warrants to Transcept that
the Products manufactured and sold to Transcept hereunder (including the
Validation Batches) shall conform to the Specifications (including, without
limitation, the terms of the Quality Agreement (as defined in Section 2.3(a)
below)) and shall be free of all defects in materials and workmanship. Mikart
represents and warrants that: (i) all Products, when manufactured and picked up
for delivery from Mikart’s Facility, shall comply with all Applicable Laws; and
(ii) Mikart’s performance of all activities under this Agreement (including the
Qualification Services) shall comply with all Applicable Laws. Without limiting
the foregoing, at the time of shipment to Transcept, none of the Product shall
be adulterated or misbranded within the meaning of the FDCA, as amended and in
effect at the time of shipment. Mikart further represents and warrants that:
(x) all Product shall be manufactured and stored at the Facility and that the
Facility shall, during the Term, comply with Applicable Law; and (y) title to
all Products and deliverables provided to Transcept under this Agreement shall
pass as provided in this Agreement, free and clear of any security interest,
lien, or other encumbrance. Mikart represents and warrants to Transcept that
neither Mikart nor any of its employees have been “debarred” by the FDA, or
subject to a similar sanction from another Regulatory Agency, nor have debarment
proceedings against Mikart or any of its employees been commenced. Mikart will
promptly notify Transcept in writing if any such proceedings have commenced or
if Mikart or any of its employees are debarred by the FDA or other Regulatory
Agencies. EXCEPT AS SET FORTH IN THIS SECTION 2.2 AND SECTION 8.1 HEREOF,
NEITHER PARTY MAKES ANY OTHER REPRESENTATIONS OR WARRANTIES (EXPRESS, IMPLIED,
STATUTORY OR OTHERWISE) WITH RESPECT TO THE SUBJECT MATTER HEREOF AND EACH PARTY
SPECIFICALLY DISCLAIMS ALL SUCH OTHER REPRESENTATIONS AND WARRANTIES, INCLUDING,
WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE.

2.3 Quality Control.

(a) Mikart will perform quality control testing on each Product in accordance
with normal industry standards to determine whether such Product conforms to the
Specifications. Contemporaneously with each shipment of Products hereunder,
Mikart will provide Transcept with a certificate of analysis with respect to
such Product in a form reasonably acceptable to Transcept and describing all
current requirements of the Specifications, results of tests performed
certifying that the Product supplied has been manufactured, controlled and
released at the Facility in accordance with the Specifications and Applicable
Laws. Mikart will perform, at Transcept’s expense, any and all other testing
relating to the Products which is reasonably requested by Transcept, and will
promptly provide Transcept with the results thereof. The parties acknowledge
that they will negotiate and enter into a commercially reasonable quality
agreement with respect to the manufacture, testing, storage, release, quality
assurance and supply of Products by Mikart hereunder, which shall be attached
hereto as Exhibit E (the “Quality Agreement”).

 

-5-



--------------------------------------------------------------------------------

(b) In addition, Mikart shall be responsible for conducting an ongoing stability
program as required by Applicable Law (and, in the case of the Validation
Batches, as described in Exhibit C) (“Stability Testing”). Mikart’s performance
of Stability Testing for the Validation Batches shall be payable by Transcept
pursuant to the Qualification Services Payment Schedule. Mikart’s performance of
Stability Testing for all other Batches of Product shall be payable by Transcept
pursuant to Schedule C-2 and the Quality Services Payment Schedule.

(c) Mikart will, upon the reasonable request of Transcept, assay any Product
returned to Transcept by a third party purchaser. Transcept shall reimburse
Mikart for the costs of any such assay unless the results thereof reveal a
patent or latent defect caused by a deviation by Mikart from the Specifications
or breach by Mikart of the limited warranties contained in Section 2.2 hereof (a
“Product Defect”).

(d) In the event that any Batch of any Product manufactured by Mikart pursuant
to this Agreement is subject to a recall, Transcept, at its expense, shall
conduct the recall, except that Mikart shall reimburse Transcept for the costs
thereof to the extent such recall results from Mikart’s non-compliance with the
Specifications, the Quality Agreement or Applicable Laws, or Mikart’s breach of
its representations and warranties under Section 2.2 or Article 8.

(e) Each party hereto shall promptly notify the other of any recall of any
Product which has been directed by it or by any Regulatory Agency in the
Territory for any reason whatsoever. Such notice shall identify the reason for
the recall and all relevant details thereof.

2.4 Packaging Materials. Mikart shall order from time to time, at Transcept’s
request and expense, labels and other bulk packaging materials required for the
bulk packaging of the Products as described in the Specifications and
Transcept’s written communications to Mikart (“Product Packaging”) in sufficient
quantities to permit the bulk packaging of the Products scheduled for delivery
pursuant to Purchase Orders placed in accordance with Section 3.3 hereof. Mikart
shall not be responsible for the content of any packaging, including labels and
any other packaging materials, to the extent that such packaging is consistent
with the Specifications and such content shall be the sole responsibility of
Transcept.

2.5 Changes to the Specifications. As between the parties, Transcept shall have
the sole right to modify the Product Specifications. All modifications shall be
in writing and shall be signed by an authorized representative of Transcept and
Mikart, and shall be effective for Purchase Orders for Product placed after the
effective date of the changes. If the modifications result in a material change
in Mikart’s manufacturing costs, the parties shall agree upon an appropriate
adjustment to the price of the Product under this Agreement. If the
modifications result in a delay in delivery, the parties will negotiate a
reasonable extension of the affected lead times, provided that Mikart shall use
diligent efforts to mitigate such delay. Notwithstanding

 

-6-



--------------------------------------------------------------------------------

anything to the contrary set forth in this Section 2.5, changes to material and
component Specifications and/or procedures that are required to comply with
official or compendial revisions or directives of any Regulatory Agency will be
made and implemented by Mikart on or before the published or stated effective
date for such changes, and will require neither advance notice to nor approval
by Transcept; provided, however, that Mikart will notify Transcept in writing of
any changes related to the Active Materials (as defined in Section 2.11 hereof),
and Mikart will include all changes described in this Section 2.5 in the
documentation provided to Transcept for inclusion in the annual report for the
Product. Should such changes require advance notice to or approval by any
Regulatory Agency, Mikart shall also notify Transcept promptly in writing after
identification of such changes, and Mikart will provide support to Transcept in
order to effect such changes by the published or stated effective date therefor.

2.6 Batch Records; Samples. Mikart shall maintain batch records sufficient to
trace the history of each Batch, and representative samples from each Batch of
Product manufactured hereunder, for record keeping, stability testing, and other
regulatory purposes, including as may be required by the Specifications or
Applicable Laws. Such records and samples shall be maintained for a minimum of
[***] after which time Mikart may make arrangements for the confidential
disposition of the same, unless Transcept provides a prior written request for
longer retention of such records or samples. Alternatively, Transcept shall have
the option of having such records and samples delivered to Transcept or its
designee. Upon the request of Transcept, Mikart shall provide Transcept
reasonable access to and copies of such records and samples.

2.7 Records. Mikart shall maintain laboratory notebooks and all technical,
scientific, and other manufacturing-related records in sufficient detail and (as
appropriate, in good scientific manner) which shall reflect work done and
results achieved in the course of performing activities under this Agreement,
including all data in the form required by Applicable Law. Such records shall be
kept for a period of [***] after completion or termination of the activity or
such longer period as Applicable Laws may require.

2.8 Inspections. Upon reasonable prior written notice given by Transcept to
Mikart, but not more frequently than [***] during each [***] period following
the Effective Date hereof, Mikart shall permit Transcept or its representatives
to inspect and audit, during Mikart’s business hours, the performance of the
activities hereunder (including the Qualification Services), the facilities
used, and documentation relevant to ensure Mikart’s ongoing GMP compliance,
including those documents kept under Sections 2.6 and 2.7 above, in order to
determine Mikart’s compliance with Applicable Laws and this Agreement. In
addition, Transcept shall be entitled to review Mikart’s standard operating
procedures applicable to the Qualification Services during such audits.

2.9 [***]

 

-7-

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

[***]

2.10 Humidity Control System.

(a) Promptly following the Effective Date and before the [***] thereof, Mikart
shall purchase, install, qualify and maintain a Humidity Control System (which
shall be owned by Mikart) in pharmaceutical manufacturing room [***] of the
Facility (the “Blending Room”) to enable it to manufacture Products under
appropriate relative humidity conditions of [***]. Thereafter and during the
Term, Mikart shall maintain and ensure the full function of such Humidity
Control System for the Blending Room. Subject to Section 2.10(c) below, Mikart
shall only use the Blending Room for the manufacture of Product(s) for Transcept
or its designees.

(b) In consideration for Mikart’s performance of the activities and assumption
of the obligations described in Section 2.10(a), Transcept shall pay to Mikart a
fee of [***] as detailed in Exhibit F, payable as follows: (i) [***] payable by
Transcept upon execution of the Agreement by both parties; (ii) [***] payable by
Transcept on or before the date that is [***] following the execution of this
Agreement by both parties; (iii) [***] payable by Transcept on or before the
date that is [***] following the execution of this Agreement by both parties;
(iv) [***] payable by Transcept on or before the date that is [***] following
the execution of this Agreement by both parties; and (v) [***] payable by
Transcept upon both (x) Mikart’s installation and qualification of the Humidity
Control System in the Blending Room and completion of the Qualification Services
and (y) Transcept’s reasonable satisfaction that the Blending Room maintains the
appropriate humidity and other conditions for the manufacture of Product in
accordance with the Specifications.

(c) If Mikart wishes to use the Blending Room containing the Humidity Control
System for other customers during the Term and such use is not reasonably likely
to result in a Supply Failure (as defined in Section 6.4(a) below) or to
otherwise interfere with Mikart’s obligations to Transcept hereunder, and such
use is to manufacture products for customers whose products require the use of
the Humidity Control System, the parties will negotiate in good faith an
arrangement in which Mikart reimburses Transcept for its use of such room in the
form of a credit or payment of [***] for each batch of third party product
produced in such room, until Mikart has reimbursed to Transcept the mutually
agreed-upon, estimated value of the Humidity Control System (taking into account
the Humidity Control System’s remaining useful life at the time and other
relevant factors); provided, however, that no such reimbursement shall be
required for the [***] of product [***] that Mikart makes for each of its
customers. After Mikart has reimbursed Transcept such estimated

 

-8-

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

value of the Humidity Control System, Mikart shall be free to use the Blending
Room containing such Humidity Control System for its other customers whose
products require the use of the Humidity Control System, provided that such use
is not reasonably likely to result in a Supply Failure or to otherwise interfere
with Mikart’s obligations to Transcept hereunder. For the avoidance of doubt,
the parties acknowledge and agree that Mikart shall be free to use the Blending
Room, without any payment to Transcept, for any products that do not require the
use of the Humidity Control System.

(d) In the event that Transcept’s primary supplier of Products fails (in
Transcept’s reasonable judgment) to supply Product to Transcept and thereafter
Transcept provides to Mikart forecasts for Product above the Minimum Purchase
Requirement (as defined in Section 3.5 below) and provides a written request to
Mikart to upgrade an additional room at Mikart’s Facility with a Humidity
Control System, Mikart agrees to use its commercially reasonable efforts to
upgrade such additional room as soon as possible and shall assume the
obligations described in Section 2.10(a) above with respect to the installation,
qualification and maintenance of such Humidity Control System. The price payable
by Transcept for such upgrade and use of such room shall be Mikart’s estimated
cost to install such system, such cost to be mutually agreed upon by Mikart and
Transcept and to be paid as follows: (i) [***] of such cost shall be paid by
Transcept to Mikart upon mutual agreement of such estimated cost by Mikart and
Transcept, as described above; (ii) [***] of such cost shall be paid by
Transcept to Mikart on or before the date that is [***] following such mutual
agreement; (iii) [***] of such cost shall be paid by Transcept Mikart on or
before the date that is [***] following such mutual agreement; (iv) [***] of
such cost shall be paid by Transcept to Mikart on or before the date that is
[***] following such mutual agreement; and (ii) the remaining [***] of such cost
shall be paid by Transcept to Mikart upon both (x) Mikart’s installation and
qualification of the Humidity Control System and (y) Transcept’s reasonable
satisfaction that such upgraded room maintains the appropriate humidity and
other conditions for the manufacture of Product in accordance with the
Specifications. Such room shall only be used for Transcept’s Product(s), subject
to Mikart’s ability to reimburse Transcept for the use of such room for its
other customers whose products require the use of the Humidity Control System,
under the same terms described in Section 2.10(c) above.

2.11 Active Materials Supply and Use.

(a) Transcept or its designee shall supply to Mikart sufficient quantities of
the Zolpidem Tartrate active ingredient (the “Active Materials”) for Mikart to
perform the Qualification Services and to manufacture and supply Products
ordered by Transcept hereunder, such shipments of Active Materials to be made to
Mikart DDP (Incoterms 2000). Transcept or its designee shall supply the quantity
of Active Materials necessary to meet Transcept’s forecasted requirements for
the Products pursuant to Section 3.2 hereof, and mutually agreed upon by Mikart
and Transcept. Upon shipment of each shipment Batch of Product hereunder,
Transcept shall receive a credit from Mikart for the value of the Active
Materials contained in such Batch, such value to be based upon the purchase
price paid by Transcept for such Active

 

-9-

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Materials (as evidenced by the invoices received by Transcept for such Active
Materials), which shall be credited against amounts owed for Product hereunder.
As of the Effective Date, the purchase price paid by Transcept for Active
Materials is [***]. Upon any expiration or termination of this Agreement, Mikart
shall return to Transcept, at Transcept’s reasonable expense, any Active
Materials that have not been used in the manufacture of Products hereunder.

(b) Mikart shall use and store all Active Materials solely at the Facility and
solely as necessary to perform the Qualification Services and manufacture
Product ordered hereunder, in each case in accordance with Transcept’s
reasonable instructions, the Quality Agreement and Applicable Laws.

(c) Upon Mikart’s receipt of Active Materials, Mikart shall conduct a reasonable
inspection and release testing of such Active Materials in accordance with
mutually agreed procedures. Mikart shall promptly conduct chemical identity
testing for all Active Materials received at the Facility, as applicable.
Further, Mikart shall conduct full release testing of all Active Materials
received at the Facility, as applicable, not later than [***], after the date of
receipt in accordance with the procedures and using the analytical testing
methodologies set forth in Exhibit D and the Quality Agreement. Mikart shall
promptly (and in any event within [***] following completion of applicable
testing) notify Transcept in writing of any failure of the Active Materials to
conform to the: specifications therefor, and any other problem it may identify
with the Active Materials detected during the inspection and testing process.
Mikart shall ensure that the Active Materials do not become subject to any lien
or other security interest. The parties acknowledge and agree that title to all
Active Materials shall at all times belong to and remain in Transcept. All
Active Materials in Mikart’s possession shall be subject to disposition by
Transcept upon expiration or termination of this Agreement, and in either such
event, Mikart shall deliver the Active Materials to Transcept or its designee,
at Transcept’s expense.

(d) Commencing on the Effective Date, Mikart shall monitor on a calendar year
basis the inventory of the Active Materials held by Mikart and shall provide
Transcept, within [***] following the last day of the applicable calendar year,
with an inventory report of the Active Materials held by Mikart. In addition,
within [***] after the end of each Contract Year, Mikart shall provide to
Transcept a reconciliation report evaluating on hand Active Materials against
Active Materials received by Mikart less withdrawals for analysis, retention
samples, other samples (FDA/DEA), Active Materials for R&D use and Active
Materials needed to meet Batch requirements. Such evaluation will be done
separately for each lot of Active Materials received by Mikart. Once a lot is
depleted, the non-recoverable Active Materials are calculated and evaluated
against Specifications. Transcept acknowledges and agrees that Mikart’s
reconciliation specifications for controlled substances are [***] of the amount
received.

2.12 Buffered Soda Supply. Without limiting any of Mikart’s obligations under
the Buffered Soda Supply and Sublicense Agreement between the parties dated
January 22, 2008 and subject to Mikart’s fulfillment of its obligations
thereunder, it is understood that Transcept (or its designee) shall supply
Mikart with the quantities of buffered soda reasonably necessary for Mikart’s
manufacture of Products hereunder.

 

-10-

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

ARTICLE 3

ORDERS AND SALES

3.1 Product Supply. Subject to the terms and conditions of this Agreement,
Mikart shall supply to Transcept all quantities of the Products ordered by
Transcept or its designee(s) under this Agreement pursuant to Purchase Orders
placed by Transcept or such designee(s) in accordance with Section 3.3 below.
Transcept agrees that, in the event that it delegates one or more of its
responsibilities hereunder to a third party pursuant to this Section 3.1 or any
similar provision hereunder involving a designee of Transcept, unless otherwise
agreed to in writing by the parties, Transcept shall remain fully responsible
for the performance of such responsibilities.

3.2 Forecasts. Commencing upon full FDA qualification and approval of Mikart and
the Facility as a commercial manufacturer of Products and thereafter throughout
the Term, at least [***] prior to the commencement of each calendar quarter,
Transcept shall provide Mikart with a non-binding, rolling twelve (12) month
forecast of its requirements for each Product.

3.3 Purchase Orders. Transcept shall place its orders for each Product no later
than [***] prior to the requested delivery date using separately numbered,
written purchase orders (each, a “Purchase Order”). Each Purchase Order must be
for [***] All packaging sizes shall be a size mutually agreed to by the parties.
Purchase Orders shall be transmitted to Mikart via U.S. mail, private courier,
or facsimile transmission. Each Purchase Order shall include complete and
accurate information with respect to quantity, packaging size, shipment dates,
shipment method and delivery destination. Mikart and Transcept shall work
together in good faith to schedule orders and deliveries of each Product in a
manner which is reasonably acceptable to both parties, and Mikart shall promptly
notify Transcept upon its receipt of any Purchase Order containing delivery
dates which need to be rescheduled. Notwithstanding the foregoing, Mikart shall
deliver all quantities of Product ordered under each Purchaser Order within
[***] of the date of Mikart’s receipt of such Purchaser Order unless otherwise
agreed to by the Parties. ANY ADDITIONAL OR INCONSISTENT TERMS OR CONDITIONS OF
ANY PURCHASE ORDER, ACKNOWLEDGMENT OR SIMILAR STANDARDIZED FORM GIVEN OR
RECEIVED PURSUANT TO THIS AGREEMENT WILL HAVE NO EFFECT AND SUCH TERMS AND
CONDITIONS ARE HEREBY EXCLUDED.

3.4 Packaging. Product shall be shipped packaged in containers in accordance
with the applicable Specifications or as otherwise agreed by the Parties in
writing. Each such container will be individually labeled with a description of
its contents, including the manufacturer lot number, quantity of Product, date
of manufacture and expiration date.

 

-11-

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

3.5 Minimum Purchase. Commencing on the first Contract Year following full FDA
qualification and approval of Mikart and the Facility as a commercial
manufacturer of Products and during each Contract Year of the Term (including
any Renewal terms thereof) thereafter, Transcept shall purchase from Mikart, on
a take-or-pay basis, a minimum total of three (3) Batches of Product (the
“Minimum Purchase Requirement”).

ARTICLE 4

PRICES AND TERMS OF PAYMENT

4.1 Price.

(a) The price to be paid by Transcept for the Qualification Services shall be as
set forth in the Qualification Services Payment Schedule contained in Exhibit C.

(b) The price to be paid by Transcept for each Product to Mikart during the
first Contract Year shall be as set forth on Exhibit B.

4.2 Price Adjustments. Mikart shall have the right to increase the price charged
for each Product pursuant to Section 4.1(b) hereof one time at the end of each
Contract Year for the following Contract Year to reflect any percentage increase
[***] at that time (“Total Product Costs”); provided, however, that (i) in the
event Mikart increases any such price in any Contract Year, and (ii) after the
effective date thereof but before the end of such Contract Year Mikart’s cost of
raw materials or components for manufacturing such Product (“Materials Cost”)
increases by more than [***], Mikart shall have the right, by providing at least
[***] prior written notice to Transcept, to again increase the price charged for
such Product in such Contract Year by a percentage amount equal to the portion
of such percentage increase in Materials Cost that is in excess of
[***]; provided further, that (a) Mikart shall provide Transcept with documented
evidence of any such Material Cost increases and shall use its commercially
reasonable efforts to prevent any such cost increases from occurring, and
(b) the price of Product shall not be increased to reflect increases in Mikart’s
Total Product Costs to the extent such increases have already been incorporated
into the Product price as Materials Cost increases. It is further understood
that the price for Product hereunder includes the purchase price paid by
Transcept to third parties for those Active Materials that are actually included
in the composition of such Product. Accordingly, in the event of an increase or
decrease in the price of such Active Materials, as evidenced by the written
invoices received by Transcept for such purchased Active Materials, the Price
for the applicable Product shall be adjusted accordingly. As of the Effective
Date, the price paid by Transcept for Active Materials is [***].

4.3 Payment Terms. Mikart shall invoice Transcept for the Qualification Services
in accordance with the Qualification Services Payment Schedule and for the price
of the Products sold at the time of shipment. Transcept shall pay such invoices
for the Qualification Services within thirty (30) days after its receipt thereof
and shall pay such invoices for Product within thirty (30) days after its
receipt thereof. All invoices for Qualification Services shall be sent to

 

-12-

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

the Transcept address specified in this Agreement and shall contain a reasonable
itemized description of the services performed and the associated charges. All
invoices for Product will be sent to the address specified in the applicable
Purchase Order, and each invoice will state the aggregate and unit price for
Product in a given shipment, plus any costs incident to the purchase or shipment
initially paid by Mikart but to be borne by Transcept under this Agreement.

4.4 Taxes. If any tax is due with respect to the sale of Product under this
Agreement, Transcept will have the sole responsibility to pay that tax and
Mikart will have the sole responsibility to collect that tax from Transcept and
remit that tax to the applicable authorities. In addition, any charges for
insurance or other costs imposed by third parties incident to the purchase or
shipment of Product hereunder shall be the sole responsibility of, and shall be
paid by, Transcept. For clarity, and without limiting Transcept’s obligation in
the foregoing sentence for costs or charges arising from the purchase or
shipment of Product hereunder, it is understood that any costs or charges
arising from the manufacture or storage of Product by Mikart shall be borne by
Mikart.

4.5 Currency. All amounts payable by Transcept hereunder will be made in United
States Dollars. Unless otherwise set forth, all amounts specified in any
Purchase Order shall be deemed specified in United States Dollars.

ARTICLE 5

SHIPPING DEFECTS, RETURNS

5.1 Shipping. Mikart will ship all Products ordered hereunder to Transcept
f.o.b. (UCC) Mikart’s Facility, at which point the risk of loss for such Product
will pass to Transcept. Mikart shall ship Products to the location designated by
Transcept on such Product’s respective Purchase Order. The parties agree that
the method and route of shipment are at Mikart’s discretion unless Transcept
furnishes Mikart explicit instructions with such Product’s respective Purchase
Order; provided that, such location is authorized to receive and store such
Product under Applicable Law. Transcept agrees to pay all costs of shipping and
any costs of freight insurance obtained by Mikart at the request of Transcept.
Mikart agrees to provide reasonable support to assist Transcept in pursuing any
claims it may have against carriers relating to the shipment of the Products.
All Product delivered hereunder shall be suitably packed for shipment by Mikart
in accordance with good commercial practice with respect to protection of such
Product during transportation and marked for shipment to Transcept’s specified
receiving point.

5.2 Notification of Defects. Acceptance by Transcept of Product delivered by
Mikart shall be subject to inspection and applicable testing by Transcept or its
designee. Transcept shall notify Mikart in writing as soon as practicable, but
in any event (i) within [***] after delivery to Transcept of any non-conforming
Product containing obvious defects discoverable without affecting the integrity
of such Product’s packaging and (ii) within [***] of the earlier of discovery by
Transcept or receipt of notification by Transcept from a third party of any
latent defects. Transcept shall be responsible for its costs to inspect such
Product, unless such inspection reveals a Product Defect (as defined in
Section 2.3(c)). If upon inspection or testing

 

-13-

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

of Product in accordance with this Section 5.2, Transcept or its designee
discovers a Product Defect, Transcept or such designee may reject such Product,
which rejection will be accomplished by giving written notice to Mikart. Such
written notice shall include specific reasons and sufficient details regarding
why Transcept, or its designee, considers such Product to be defective.

5.3 Returns. At Mikart’s expense, Mikart shall accept for return and replacement
any Product containing a Product Defect for which proper notice has been given
in accordance with Section 5.2, provided that Transcept returns such rejected
Product in accordance with Mikart’s reasonable instructions. All returns of
Product with obvious defects shall be in the original manufactured condition, to
the extent the preservation of such condition would be practicable given the
nature of the testing or inspection reasonably necessary to confirm the
existence of such defects. Mikart will pay reasonable return freight and
shipping charges for returned Product containing a Product Defect, and shall
assume the risk of loss in transit associated with such returns. Mikart shall
use its commercially reasonable efforts to replace rejected Product within the
shortest possible time after Mikart’s receipt of notice thereof. In the event
all or part of a shipment of Product is rejected prior to Transcept’s payment
therefor, Transcept may withhold such payment until receipt of replacement
Products that conform with the Specifications therefor and to the warranties
given by Mikart in Section 2.2 and Article 8.

5.4 Disputed Returns. The parties shall use their reasonable efforts to resolve
any dispute that may arise pursuant to Sections 5.2 and 5.3. If the parties fail
to agree, within [***] of Transcept providing notice of rejection, whether any
delivery of the Product supplied by Mikart to Transcept contains a Product
Defect, the dispute shall be determined by an independent laboratory/expert
mutually selected by the parties and the decision of such independent
laboratory/expert shall be final and binding on the parties with respect to
whether the Product in question contains a Product Defect. In the event that the
independent laboratory/expert decides that the Product in question does not
contain a Product Defect, such Product shall be deemed accepted by Transcept. In
the event that the independent laboratory/expert decides that the Product in
question contains a Product Defect, Mikart shall use its commercially reasonable
efforts to replace such Product within the shortest possible time after Mikart’s
receipt of notice regarding the independent laboratory/expert’s decision. For
purposes of clarity, only disputes between the parties regarding conformance of
the Product as expressly described in this Section 5.4 above shall be resolved
by an independent laboratory/expert, and all other disputes between the parties
shall be governed by the provisions of Article 12 below. The independent
laboratory/expert’s fees and the prevailing party’s reasonable out-of-pocket
costs incurred in connection with the independent laboratory/expert’s decision
shall be borne by the party against whom the independent laboratory/expert’s
decision is given.

ARTICLE 6

TERM AND TERMINATION; SUPPLY FAILURE; FORCE MAJEURE

6.1 Term. Unless earlier terminated in accordance with the provisions hereof,
the initial term (the “Initial Term”) of this Agreement shall commence on the
Effective Date and all thereafter continue until the tenth (10th) anniversary of
the Commencement Date. Following the Initial Term, this Agreement shall
automatically renew for additional, successive

 

-14-

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

three (3) year renewal terms (each, a “Renewal Term” and each consecutive [***]
therein a Contract Year) unless either party delivers to the other party a
written notice of it selection not to renew at least eighteen (18) months, prior
to the end of the Initial Term or the then current Renewal Term, as the case may
be. The “Term” of this Agreement shall be the period beginning on the Effective
Date hereof and ending on the last day of the final Contract Year.

6.2 Termination. Either party may terminate this Agreement on written notice to
the other party, effective immediately if:

(a) the other party commits a material breach of any of its obligations
hereunder which is not cured within [***] of written notice from the other party
specifying the breach; or

(b) the other party is dissolved or liquidated, files or has filed against it a
petition under any bankruptcy or insolvency law and such petition isn’t
withdrawn or dismissed within [***] after filing, makes an assignment to the
benefit of its creditors, or has a receiver appointed for all or substantially
all of its property and such property is not released within [***] after it is
seized.

In addition to the termination rights granted in parts (a) and (b) of this
Section 6.2 above, Transcept may terminate this Agreement immediately upon
written notice to Mikart: (i) in the event that Mikart and/or the Facility do
not to receive full FDA qualification and approval as a commercial manufacturer
of Products on or prior to [***]: or (ii) in the event of a second occurrence of
a Supply Failure (as defined in Section 6.4 below). Such rights of termination
in this Section 6.2 and in Section 6.3 below shall be in addition to any other
remedy the non-defaulting party may have at law, in equity or under this
Agreement due to the other party’s breach of is obligations hereunder.

6.3 Post-Termination.

(a) Upon termination of this Agreement by Mikart pursuant to Section 6.2
Transcept shall purchase from Mikart (at the most recent applicable price
hereunder therefor) Mikart’s remaining inventory of each Product, such amount
not to exceed the forecasted requirements for such Product, pursuant to
Section 3.2 hereof, for the [***] immediately following such termination (for
clarity, provided that such Product must conform to the Specifications and all
Applicable Laws and subject to Transcept’s right to reject such Products
pursuant to Section 5.2). In the event of a termination of this Agreement by
Transcept pursuant to Section 6.2, Transcept shall not be responsible for any
amounts payable by Transcept to Mikart under Section 2.10 that have not become
due as of the date of such termination. In the event of a termination of this
Agreement by Mikart pursuant to Section 6.2(a) or (b), Transcept shall
immediately pay to Mikart any unpaid amounts related to Mikart’s installation of
the Humidity Control System(s) pursuant to Sections 2.10(b) and 2.10(d) hereof.

(b) Upon any termination or expiration of this Agreement, Mikart shall
reasonably cooperate with Transcept and assist in the transfer to Transcept of
all legal and

 

-15-



--------------------------------------------------------------------------------

technical documents concerning Products, including copies of documents such as
master batch records, validation reports, stability reports and relevant
manufacturer authorizations, and existing retention samples, and all such other
documents and materials as may be reasonably necessary or useful for Transcept
to source Products from other qualified third parties. Mikart shall retain and
maintain all original documents and retention samples as necessary to comply
with Applicable Law.

(c) Termination or expiration of this Agreement shall not relieve a party from
any liability that, at the time of such termination or expiration, has already
accrued to the other party. Upon any expiration or termination of this
Agreement: Mikart shall, as promptly as practicable (i) cease all work on the
Qualification Services, and (ii) turn over to Transcept all deliverables,
Transcept Confidential Information and Product IP (whether in written,
electronic or other tangible form, including all embodiments thereof) which are
then in Mikart’s possession or control, except that Mikart may retain any
documentation required to comply with Applicable Law.

(d) The provisions of Articles 1, 5 and 7-14 and Sections 2.2, 2.3(d), 2.3(e),
2.6-2.8, 2.11(b)-(f), 4.3-4.5 and 6.3 of this Agreement shall survive the
termination or expiration of this Agreement for any reason.

6.4 Supply Failure.

(a) Should Mikart not be able to supply at least [***] of the quantities of
Product ordered by Transcept pursuant to Purchase Orders in accordance with
Section 3.3 for any ([***] period within [***] of the dates specified in such
Purchase Orders in compliance with this Agreement for any reason (including due
to a force majeure event), then such event shall be deemed a “Supply Failure.”
Notwithstanding the foregoing, such event shall not be deemed a Supply Failure
if such event is caused by a force majeure event (as described in Section 6.5),
provided that (i) Mikart notifies Transcept immediately upon the occurrence of
such force majeure event, and (ii) such force majeure event lasts no longer than
[***].

(b) In the event of a Supply Failure, Transcept’s obligation under Section 3.5
to purchase the Minimum Purchase Requirement of Product from Mikart shall
terminate, subject to the terms of Section 6.4(c) below.

(c) In the event that a Supply Failure occurs and such Supply Failure is the
first Supply Failure to occur during the Term of this Agreement, at the written
request of Mikart, if Mikart has taken the necessary steps to ensure that a
Supply Failure will not re-occur, the Parties shall discuss in good faith
reinstating Transcept’s obligation under Section 3.5 to purchase the Minimum
Purchase Requirement from Mikart. If the Parties mutually agree in good faith
that Mikart has remedied the Supply Failure and has taken all steps necessary to
ensure that a Supply Failure will not re-occur, Transcept’s obligation under
Section 3.5 to purchase the Minimum Purchase Commitment from Mikart shall be
reinstated, effective [***] following the date of such agreement (such effective
date of reinstatement, the “Minimum Purchase Requirement Re-instatement Date”);
provided, however, that, (i) for the Contract Year

 

-16-

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

that Transcept’s obligation to purchase the Minimum Purchase Requirement is
re-instated, the Minimum Purchase Requirement shall be pro-rated for the time
remaining in such Contract Year following the Minimum Purchase Requirement
Re-instatement Date; and (ii) Transcept’s obligation to purchase the Minimum
Purchase Requirement under Section 3.5 shall be subject to, and modified to the
extent necessary to comply with, any obligations incurred by Transcept between
the date of the Supply Failure and the date that the Parties agreed that the
Minimum Purchase Requirement should be re-instated.

(d) This Section 6.4 shall in no way limit any of Transcept’s legal, equitable
or other remedies for Mikart’s breach of its obligations to supply Product to
Transcept under Article 3.

6.5 Force Majeure. The failure of either of the parties hereto to perform any
obligation under this Agreement solely by reason of acts of God, acts of
government, riots, wars, strikes, accidents in transportation or other causes
beyond its control shall not be deemed to be a breach of this Agreement;
provided, however, that the party so prevented from complying herewith shall
continue to take all actions within its power, including payment of outstanding
invoices, to comply as fully as possible herewith; provided, further, that no
event of force majeure shall in any way affect the parties’ termination rights
in Section 6.2 hereof. Availability or allocation of raw materials or labor that
is within the reasonable control of a party shall not constitute a force majeure
event. Any party desiring to invoke the protection of force majeure hereunder
shall promptly notify the other party of such desire and shall use reasonable
efforts to resume performance of its obligations.

ARTICLE 7

INDEMNIFICATION; INSURANCE

7.1 Indemnification by Mikart. Mikart shall indemnify and agrees to defend and
hold Transcept, its directors, officers, employees, agents, successors and
assigns harmless from and against any losses, claims, damages, liabilities,
costs and expenses (including, without limitation, attorneys’ fees and court
costs) (collectively, “Losses”) incurred by Transcept arising from any claim,
complaint, suit, proceeding, or cause of action brought against any of them by a
third party (each, a “Claim”) resulting from breach of this Agreement by Mikart
(including the untruth or inaccuracy of any of its representations or warranties
herein) or Mikart’s gross negligence or willful misconduct, in each case subject
to the requirements set forth in Section 7.3. Notwithstanding the foregoing,
Mikart shall have no obligations under this Section 7.1 for any Losses to the
extent resulting from a breach of this Agreement by Transcept (including the
untruth or inaccuracy of any of its representations or warranties herein), any
failure by Transcept to provide adequate instructions or warnings regarding the
proper use of any Product to any user thereof, or Transcept’s gross negligence
or willful misconduct.

7.2 Indemnification by Transcept. Transcept shall indemnify and agrees to defend
and hold Mikart, its directors, officers, employees, agents, successors and
assigns harmless from and against any Losses incurred by Mikart arising from any
Claim resulting from breach of this Agreement by Transcept (including the
untruth or inaccuracy of any of its representations or warranties herein), the
sale or distribution of any Product by Transcept, any failure by Transcept

 

-17-



--------------------------------------------------------------------------------

to provide adequate instructions or warnings regarding the proper use of any
Product to any user thereof, or Transcept’s gross negligence or willful
misconduct, in each case subject to the requirements set forth in Section 7.3
below. Notwithstanding the foregoing, Transcept shall have no obligations under
this Section 7.2 for any Losses to the extent resulting from a breach of this
Agreement by Mikart (including the untruth or inaccuracy of any of its
representations or warranties herein) or Mikart’s gross negligence or willful
misconduct.

7.3 Indemnification Procedure. A party that intends to claim indemnification
(“Indemnitee”) under this Article 7 shall promptly notify the indemnifying party
(“Indemnitor”) in writing of any Claim included within the indemnification
described in this Article 7 with respect to which the Indemnitee intends to
claim such indemnification, and the Indemnitor shall have sole control of the
defense and settlement of the Claim, provided that the Indemnitor shall not
enter into a defense or settlement that admits the fault of the Indemnitee
without the Indemnitee’s prior written consent, such consent not to be
unreasonably withheld. The Indemnitee shall have the right to participate, at
its own expense, with counsel of its own choosing in the defense or settlement
of the Claim. The indemnification obligations under this Article 7 shall not
apply to amounts paid in settlement of any Claim if such settlement is effected
without the consent of the Indemnitor, such consent not to be unreasonably
withheld. The Indemnitee and its employees, at the Indemnitor’s request and
expense, shall provide full information and reasonable assistance to Indemnitor
and its legal representatives with respect to Claims.

7.4 Insurance. On or prior to the Commencement Date, each party shall maintain
commercial general liability insurance, including blanket contractual liability
insurance covering the obligations of that party under this Agreement through
the term of this Agreement and for a period of three (3) years thereafter, which
insurance shall afford limits of not less than (i) [***] for each occurrence for
personal injury or property damage liability; and (ii) [***] in the aggregate
per annum with respect to product and completed operations liability. If
requested each party will provide the other with a certificate of insurance
evidencing the above and showing the name of the issuing company, the policy
number, the effective date, the expiration date and the limits of liability. The
insurance certificate shall further provide for a minimum of [***]’ written
notice to the insured of a cancellation of, or material change in, the
insurance. If a party is unable to maintain the insurance policies required
under this Agreement through no fault on the part of such party, then such party
shall forthwith notify the other party in writing and the parties shall in good
faith negotiate appropriate amendments to the insurance provision of this
Agreement in order to provide adequate assurances.

ARTICLE 8

WARRANTIES AND REPRESENTATIONS OF THE PARTIES

8.1 Additional Representations and Warranties of Mikart. Mikart hereby
additionally represents and warrants to Transcept the following:

(a) Mikart is a corporation duly organized and existing in good standing under
the laws of the State of Georgia;

 

-18-

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

(b) There are no material adverse claims pending or, to the best of Mikart’s
knowledge, threatened against Mikart by any entity with respect to the Products;
and

(c) Mikart has full power to enter into this Agreement and to grant to Transcept
the rights granted to it under this Agreement; has obtained all necessary
corporate approvals to enter into and execute this Agreement; and is neither a
party to nor otherwise bound by or subject to any agreement, understanding or
other undertaking or instrument which prohibits or prevents it or Transcept from
performing its obligations under this Agreement or under which such performance
would constitute a breach, default or other violation.

(d) To its knowledge, Mikart, by entering into and performing this Agreement,
will not infringe (nor cause Transcept to infringe) the trademark, copyright,
patent or other intellectual property rights of any third party.

8.2 Additional Representations and Warranties of Transcept. Transcept hereby
additionally represents and warrants to Mikart the following:

(a) Transcept is a corporation duly organized and existing under the laws of the
State of Delaware;

(b) Transcept has full power to enter into this Agreement and to grant to
Transcept the rights granted to it under this Agreement; has obtained all
necessary corporate approvals to enter into and execute this Agreement; and is
neither a party to nor otherwise bound by or subject to any agreement,
understanding or other undertaking or instrument which prohibits or prevents it
or Mikart from performing its obligations under this Agreement or under which
such performance would constitute a breach, default or other violation; and

(c) To its knowledge, Transcept, by entering into and performing this Agreement,
will not infringe (nor cause Mikart to infringe) the trademark, copyright,
patent or other intellectual property rights of any third party.

ARTICLE 9

CONFIDENTIALITY

9.1 Protection of Confidential Information. Each party will hold the
Confidential Information of the other party in complete confidence and will not
without the prior written consent of the other party, or as expressly provided
for in this Agreement, use or disclose them in whole or in part to any third
party during the term of this Agreement and for a period ending seven (7) years
following any expiration or termination of this Agreement. Each party will be
entitled to disclose any such Confidential Information to such of its
affiliates, professional advisers, directors, managers, officers and employees
who are directly concerned with this Agreement and its implementation and whose
knowledge of such information is necessary for these purposes. Each party will
use its reasonable efforts to ensure that each individual to whom such a
disclosure is made adheres to the terms of this undertaking as if he or she were
a party hereto.

 

-19-



--------------------------------------------------------------------------------

9.2 Other Permitted Disclosures of Confidential Information.

(a) Each party may disclose Confidential Information to the extent such
disclosure is required by law, regulations, stock exchange requirements, or
court order; provided, however, that the disclosing party shall, as soon as is
commercially reasonable, give the other party prior notice of such required
disclosure and reasonably cooperate with such other party in order that such
other party may seek a protective order or relief to prevent or limit the
Confidential Information required to be disclosed; provided, further, that the
disclosing party shall only disclose that portion of the Confidential
Information that such party is required to disclose. Nothing contained in this
Article 9 of this Agreement shall prevent either party from disclosing
Confidential Information to Regulatory Agencies as reasonably necessary for the
approval and/or commercialization of Products.

(b) Notwithstanding anything to the contrary in this Agreement, each party may
disclose the terms of this Agreement (a) to advisors, actual or potential
investors, acquisition partners, licensees, and others on a need to know basis
under circumstances that reasonably ensure the confidentiality thereof, or
(b) as required by securities or other applicable laws or regulations or stock
exchange rules. In the event that a party makes a disclosure of the terms of
this Agreement deemed necessary under applicable federal or state securities
laws or any rule or regulation of a nationally recognized securities exchange,
the party shall use good faith efforts to obtain confidential treatment for the
disclosure to the extent available. The party making such a disclosure shall
provide the other party with reasonable advance written notice of its intent to
make such a disclosure and shall provide the other party the opportunity to
comment on any confidential treatment requested prior to the submission.

ARTICLE 10

REGULATORY MATTERS

10.1 Regulatory Actions. Mikart shall permit the FDA and other Regulatory
Agencies to conduct inspections of the Facility as they may request, including
pre-approval inspections, and shall cooperate with such Regulatory Agencies with
respect to the inspections and any related matters, in each case which is
related to the Product and activities conducted by Mikart hereunder. Mikart
shall give Transcept prior notice, to the extent practicable, of any such
inspections, and keep Transcept informed about the results and conclusions of
each regulatory inspection, including actions taken by Mikart to remedy
conditions cited in the inspections. In addition, Mikart shall permit Transcept
or its representative to be present at such inspections, if requested by Mikart
and necessary in support of the inspection. Mikart will provide Transcept with
copies of any written inspection reports issued by the regulatory agency and all
correspondence between Mikart and the regulatory agency, including, but not
limited to, FDA Form 483, Notice of Observation, and all related correspondence,
in each case relating to the Product, activities performed by Mikart hereunder
or general manufacturing concerns (i.e., facility compliance or the like).
Mikart shall provide redacted copies of such documents to Transcept in the event
Mikart reasonably determines that there are confidentiality concerns with
respect to such documents, provided that Mikart shall not redact any information
that would

 

-20-



--------------------------------------------------------------------------------

reasonably be expected to affect the regulatory status of the Product or
Mikart’s manufacture thereof. Similarly, Mikart agrees to promptly notify and
provide Transcept copies of any request, directive or other communication of the
FDA or other Regulatory Agency relating to the Product or activities conducted
by Mikart hereunder, and to cooperate with Transcept in responding to such
requests, directives and communications.

10.2 Information. Mikart shall promptly provide Transcept as requested, at no
additional charge, with all available information in Mikart’s control necessary
or useful for Transcept to apply for, obtain, and maintain regulatory approvals
for the Product in any country, including without limitation information
relating to the facilities, or the process, methodology, raw materials and
intermediates used in the manufacture, processing, or packaging of the Product
and all information required to be submitted in the CMC section of an IND or a
NDA or other regulatory filings, or required or requested to be provided to any
Regulatory Agency. In addition, Mikart shall cooperate with Transcept with
respect to all reporting obligations relevant to the Product under Applicable
Laws. Transcept shall provide Mikart with a copy of relevant sections of the CMC
section of an IND or a NDA or other regulatory filing (as related to chemistry,
manufacturing and/or labeling) to the extent required for Mikart’s manufacture
of the Product and shall also provide Mikart with future updates thereof on an
ongoing basis to the extent such updates are required for Mikart’s manufacture
of the Product, in each case during the Term. Transcept further agrees to
promptly notify Mikart of, and to provide Mikart with copies of the relevant
sections of any request, directive or other communication from the FDA or other
Regulatory Agency having a material effect on any activities performed by Mikart
hereunder.

ARTICLE 11

INTELLECTUAL PROPERTY

11.1 Product IP and Non-Product IP. All inventions (whether or not patentable),
ideas, improvements, discoveries, modifications, processes, technology,
materials, know-how, data and information of any kind or description conceived,
generated, made, or reduced to practice by Mikart, either alone or jointly with
others, in connection with the performance of this Agreement (including the
performance of the Qualification Services) and specific to the Product,
including all intellectual property rights therein (collectively, the “Product
IP”) shall be the sole and exclusive property of Transcept. All inventions
(whether or not patentable), ideas, improvements, discoveries, modifications,
processes, technology, materials, know-how, data and information of any kind or
description conceived, generated, made, or reduced to practice by Mikart, either
alone or jointly with others (excluding Transcept), in connection with the
performance of this Agreement (including the performance of the Qualification
Services) and not specific to the Product, including all intellectual property
rights therein (collectively, the “Non-Product IP”) shall be the sole and
exclusive property of Mikart. Mikart hereby assigns, and agrees to assign to
Transcept all of Mikart’s right, title and interest in and to the Product IP and
to execute all applications, assignments or other instruments reasonably
requested by Transcept, in order for Transcept to establish Transcept’s
ownership of the Product IP and to obtain whatever protection for the Product
IP. Mikart further agrees to reasonably cooperate with Transcept in the process
of securing and enforcing Transcept’s rights to the Product IP at Transcept’s
request, and Transcept shall compensate Mikart for Mikart’s reasonable expenses
incurred as a result thereof. Except as expressly set forth in Section 11.2
hereof, Transcept shall

 

-21-



--------------------------------------------------------------------------------

not assert any claim to, or interest in, any Non-Product IP. Transcept agrees to
reasonably cooperate with Mikart in the process of securing and enforcing
Mikart’s rights to the Non-Product IP at Mikart’s request, and Mikart shall
compensate Transcept for Transcept’s reasonable expenses incurred as a result
thereof.

11.2 Licenses. Transcept hereby grants to Mikart an irrevocable, perpetual, non
exclusive, worldwide, royalty-free license, with the right to grant and
authorize sublicenses, to the Product IP for the purpose of performing Mikart’s
obligations hereunder and for use by Mikart in manufacturing any other products
that do not compete with any of Transcept’s Products. Mikart hereby grants to
Transcept an irrevocable, perpetual, non-exclusive, worldwide, royalty-free
license, with the right to grant and authorize sublicenses, to the Non-Product
IP for the purpose of making, using, selling, offering for sale, importing and
otherwise exploiting the Products.

11.3 No Conflicting Rights. With respect to (a) any Product IP assigned to
Transcept under this Article 11, and (b) any process for formulating finishing,
manufacturing, analyzing, testing, validating or otherwise relating to the
Product (collectively, “Delivered Technology”). Mikart will not, to its actual
knowledge, incorporate or use therein any invention, discovery, process,
technology or information that is covered in whole or in part by (i) any patent
application or issued patent that is owned or controlled by Mikart, but not
assigned to Transcept pursuant to this Agreement (“Mikart Background Patent
Rights”), or (ii) any patent or patent application of a third party; except in
each case, as specifically discussed with and approved in writing by Transcept.
In the event any Delivered Technology incorporates or requires the use of Mikart
Background Patent Rights, Mikart hereby grants Transcept an irrevocable,
perpetual, non exclusive, worldwide, royalty-free license, with the right to
grant and authorize sublicenses, to practice such Mikart Background Patent
Rights for the purpose of making, using, selling, offering for sale, importing
and otherwise exploiting the Products and/or Delivered Technology.

ARTICLE 12

ARBITRATION OF DISPUTES

All disputes arising out of or in connection with the interpretation,
application or enforcement of this Agreement shall be settled by final and
binding arbitration. Such arbitration shall be conducted pursuant to the
commercial arbitration rules of the Judicial Arbitration and Mediation Services
(JAMS) in effect at the time the arbitration is commenced by one (1) arbitrator
appointed in accordance with such rules. The location of such arbitration shall
be determined as follows: in the event that such arbitration is filed for by
Transcept, such arbitration shall be conducted in Atlanta, Georgia; and in the
event that such arbitration is filed for by Mikart, such arbitration shall be
conducted in San Francisco, California. The decision of the arbitrator, which
may include interest, shall be final and binding on the parties hereto and may
be entered and enforced in any court of competent jurisdiction by any party, and
the arbitrator may grant injunctive or other relief in such dispute or
controversy. The arbitration shall be pursued and brought to conclusion as
rapidly as possible. The Parties agree that, any provision of applicable law
notwithstanding, they will not request and the arbitrator shall have no
authority to award, punitive or exemplary damages against either Party. The
costs of the arbitration, including administrative and arbitrator’s fees, shall
be shared equally by the Parties. Each Party

 

-22-



--------------------------------------------------------------------------------

shall bear the cost of its own attorneys’ fees and expert witness fees. Nothing
in this Article 12 shall preclude either Party from seeking interim or
provisional relief in the form of a temporary restraining order, preliminary
injunction, or other interim relief concerning a dispute prior to or during an
arbitration pursuant to this Article 12 necessary to protect the interests of
such Party.

ARTICLE 13

NOTICES

13.1 Delivery. All notices, consents, requests and other communications
hereunder shall be in writing and shall be sent by hand delivery, by certified
or registered mail (return-receipt requested), or by a recognized national
overnight courier service as set forth below:

 

If to Mikart:   

Mikart, Inc.

1750 Chattahoochee Avenue

Atlanta, Georgia 30318

Attention: Mr. Miguel I. Arteche, Chairman & CEO

Fax No.: 404-350-0432

If to Transcept:   

Transcept Pharmaceuticals, Inc.

1003 W. Cutting Blvd., Suite 110

Pt. Richmond, CA 94804

Attention: Mr. Glenn A. Oclassen Sr., CEO

Fax No.: 510-215-3535

13.2 Effective Time. Notices delivered pursuant hereto shall be deemed given:
(i) at the time delivered, if personally delivered; (ii) at the time received,
if mailed; and (iii) one (1) business day after timely delivery to the courier,
if by overnight courier service.

13.3 Changes. Either party hereto may change the address to which notice is to
be sent by written notice to the other party in accordance with the provisions
of this Article 13.

ARTICLE 14

MISCELLANEOUS

14.1 Severability; Non-waiver. If any provision of this Agreement is held to be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired, and the
parties shall use their best efforts to substitute a valid, legal and
enforceable provision, which, insofar as practical, implements the purpose of
this Agreement. Any waiver of the terms and conditions hereof must be explicitly
in writing. The waiver by either of the parties of any breach of any provision
hereof by the other shall not be construed to be a waiver of any succeeding
breach of such provision or a waiver of the provision itself.

14.2 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed one and the same instrument.

 

-23-



--------------------------------------------------------------------------------

14.3 Governing Law. This Agreement shall be governed by, and any matter or
dispute arising out of this Agreement shall be determined by, the laws of the
State of Delaware, without reference to conflict of laws principles and
excluding the 1980 U.N. Convention on Contracts for the International Sale of
Goods.

14.4 Headings; Gender. “Article,” “Section” and other headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. All personal pronouns used in this
Agreement shall include the other genders, whether used in the masculine,
feminine or neuter gender, and the singular shall include the plural and vice
versa, whenever and as often as may be appropriate.

14.5 Entire Agreement. This Agreement, together with the Exhibits hereto,
represents the entire agreement of the parties with respect to its subject
matter. Any and all prior discussions or agreements with respect hereto are
merged into and superseded by the terms of this Agreement, including the terms
of that certain Confidentiality and Non-Disclosure Agreement between the parties
dated October 25, 2006. Transcept expressly acknowledges and agrees that its
exclusive right to purchase the Products from Mikart and to market and sell the
Products in the Territory, each as set forth herein, shall be governed solely by
the terms of this Agreement. This Agreement may be modified or amended only in
writing signed by both parties which expressly refers to this Agreement and
states an intention to modify or amend it. No such amendment or modification
shall be effected by use of any Purchase Order, acknowledgment, invoice or other
form of either party and in the event of conflict between the terms of this
Agreement and any such form, the terms of this Agreement shall control. In the
event of a conflict between any provision contained herein and the Quality
Agreement or any other Exhibit to this Agreement, the parties hereby acknowledge
and agree that the provisions of this Agreement shall control.

14.6 Independent Contractors. The relationship of Transcept and Mikart
established by this Agreement is that of independent contractors. Nothing in
this Agreement shall be construed to create any other relationship between
Transcept and Mikart. Neither party shall have any right, power, or authority to
assume, create or incur any expense, liability, or obligation, express or
implied, on behalf of the other.

14.7 Subcontracting. Mikart shall not subcontract any Qualification Services or
any of its obligations hereunder to another entity without Transcept’s prior
written approval, which shall not be unreasonably delayed. Notwithstanding the
foregoing, Mikart may subcontract to any third party without obtaining the
consent of Transcept to the extent such third party is listed as an approved
subcontractor under the NDA or other regulatory filing for the applicable work
to be performed, and, for the first time that Mikart subcontracts work hereunder
to any such third party, Mikart shall notify Transcept of the work being
subcontracted and the name of the party to which such work is subcontracted
within thirty (30) days after subcontracting such work. In any case, Mikart
shall remain completely responsible for all services or other obligations that
are subcontracted by Mikart. All subcontractors hereunder shall be bound by the
terms and conditions herein, with respect to the subcontracted services or
obligations, as if named together with Mikart.

 

-24-



--------------------------------------------------------------------------------

14.8 Assignment. Neither party hereto may assign this Agreement, in whole or in
part, without the prior written consent of the other party, which consent shall
not be unreasonably withheld; provided, however, that Transcept may assign its
rights and obligations under this Agreement, without such consent, to a
successor to all or substantially all of its business or assets relating to this
Agreement (whether by sale, merger, operation of law or otherwise) that agrees
in writing to be bound by the provisions of this Agreement. Any attempted
assignment not in accordance herewith shall be null and void and of no force or
effect.

14.9 Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors, heirs,
representatives and permitted assigns.

14.10 Interpretation. This Agreement was fully negotiated by both parties hereto
and shall not be construed more strongly against either party hereto regardless
of which party is responsible for its preparation.

14.11 Limitation of Liability. EXCEPT TO THE EXTENT SUCH PARTY MAY BE REQUIRED
TO INDEMNIFY THE OTHER PARTY UNDER ARTICLE 7 ABOVE OR IN THE CASE OF WILLFUL
BREACH OF THIS AGREEMENT, NEITHER PARTY WILL BE LIABLE TO THE OTHER PARTY OR ANY
THIRD PARTY FOR ANY SPECIAL, CONSEQUENTIAL, EXEMPLARY, OR INCIDENTAL DAMAGES
(INCLUDING LOST OR ANTICIPATED REVENUES OR PROFITS RELATING TO THE SAME),
ARISING FROM ANY CLAIM RELATING TO THIS AGREEMENT, WHETHER SUCH CLAIM IS BASED
ON CONTRACT, TORT (INCLUDING NEGLIGENCE), OR OTHERWISE, EVEN IF AN AUTHORIZED
REPRESENTATIVE OF SUCH PARTY IS ADVISED OF THE POSSIBILITY OR LIKELIHOOD OF
SAME.

14.12 Further Assurances. Upon the reasonable request of the other party, each
party hereto agrees to take any and all actions necessary or appropriate to give
effect to the terms set forth in this Agreement.

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

-25-



--------------------------------------------------------------------------------

EXECUTION COPY

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute this Agreement as of the Effective Date.

 

“Mikart” MIKART, INC. By:  

/s/ Miguel I. Arteche

  Miguel I. Arteche, Chairman & CEO “Transcept” TRANSCEPT PHARMACEUTICALS, INC.
By:  

/s/ Glenn A. Oclassen

  Glenn A. Oclassen, CEO, President & Director  

/s/ Thomas Solomon

  Thomas Solomon, CFO

 

-26-



--------------------------------------------------------------------------------

EXHIBIT A

Specifications

Product Specifications:

The Product is either 1.75 mg or 3.50 mg Zolpidem Tartrate tablets, brand and
generic, as requested by Transcept.

Specifications for Zolpidem Tartrate Lozenge 1.75 mg

[***]

 

-27-

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Specifications for Zolpidem Tartrate Lozenge, 3.5 mg

[***]

 

-28-

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

EXHIBIT B

Prices

 

Aggregate Tablets Purchased in a Given Contract Year

  

Price per
Thousand
Tablets

  

[***]

[***]

 

-29-

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

EXHIBIT C

Technology Transfer and Validation Services

Qualification Services- General

 

  •  

The Qualification Services to be performed by Mikart will include all of the
following manufacturing process and test method transfer, validation and
stability activities described in this Exhibit C. A detailed list of the
Qualification Services is provided in Schedules C-1 and C-2 below.

 

  •  

A [***] will be required. Additionally, each strength will require [***] and
will be used for the stability studies in support the application.

 

  •  

As part of the Qualification Services, Mikart shall prepare the documentation
required for the CMC portion of Transcept’s New Drug Application (NDA).

 

  •  

Batch sizes will be as specified herein. Mikart will prepare the Chemistry,
Manufacturing and Controls (CMC) section of the Product NDA in CTD format. All
FDA and ICH guidance documents are applicable.

 

  •  

Product will be packaged in bulk for shipment to an outside packaging facility.
Sufficient packaged product will be returned to Mikart for introduction into the
stability program.

 

  •  

The exhibit/registration batches will undergo ICH stability conditions: [***].

Notes:

 

  1. Batch size may need to be adjusted based upon equipment capabilities.

 

  2. The Qualification Services do not include commercial manufacturing,
provided that Mikart acknowledges that the validation Batches purchased by
Transcept under Section 2.1(b) of this Agreement are for commercial supply and
shall meet all appropriate requirements as described in more detail in
Section 2.1(b).

 

-30-

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

 

Schedule C-1: Manufacturing Process and Test Method Transfer

 

 

   [***]

A.     Process Evaluation and Transfer of Analytical Methods

1       [***]

2       [***]

3       [***]

 

      [***]

B.     Manufacturing Process Transfer

 

1       [***]

 

2       [***]

 

3       [***]

 

4       [***]

 

5       [***]

 

6       [***]

 

7       [***]

 

8       [***]

  

C.     Document Preparation of CMC Section

Total for Transfer and Manufacturing

   [***]

 

-31-

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Schedule C-2: Additional Charges: Process Validation and Stability Studies

A. Process Validation 1st three batches, per strength (excludes COGS) [***]

 

  1 [***]

 

  2 [***]

 

  3 [***]

 

  4 [***]

 

  5 [***]

Note: Cost of Goods for first three batches is not included in this charge.

B. Future Stability Costs

The [***] are subjected to long term CRT stability, followed by [***]
thereafter. Charge will be invoiced once the analysis is completed. Cost per
[***] = [***].

Stability Program for [***]

Per strength

 

Test Interval

   Packaging
Configurations
Commercial size    Total Samples
per Interval    Cost per Test
Interval

[***]

        

C. Annual Stability Program [***]

In addition to the above program, [***] thereafter will undergo a [***]
temperature stability program. Annual stability charges for commercial batches
are dependent on the configurations packaged in any given year, and whether
existing or new configurations are utilized. [***] is added to the program on an
ongoing basis as lots are packaged in existing configurations, so the program is
always continuing. If new configurations are employed, then the program begins
anew as applicable for that configuration (bulk or other). All work is billed
when testing is complete. [***]

 

-32-

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Annual Stability Program

[***]

 

Test Interval

   Packaging
Configurations
Commercial size    Total Samples
per Interval    Cost per Test
Interval

[***]

        

D. Accelerated Stability Studies (including [***]

The [***] will be subjected to an accelerated stability program for a period of
[***]. The conditions will be according to ICH specifications at [***]. These
charges will be invoiced upon completion of testing at the [***] station.

Schedule C-3: Payment Schedule

[***], each representing [***] of the charges for the Qualification Services
described in Schedule C-l, will be invoiced upon completion and Transcept’s
acceptance of the following milestones:

 

  1. [***]

 

  2. [***]

 

  3. [***]

 

C-4

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Payments for process validation, ongoing stability studies and miscellaneous
items described in Schedule C-2 are as follows:

 

  1. Process validation charge will be invoiced upon successful completion of
process validation of the [***] (see section A of Schedule C-2) and [***].

 

  2. Cost of Goods charges for the validation batches will be invoiced upon
product shipment.

 

  3. Commercial stability costs will be invoiced at the applicable interval
points once testing has been completed (see sections B and C of Schedule C-2).

 

  4. The API will be supplied by Transcept. Any dedicated change parts used for
development and exhibit batches will be billed [***].

 

  5. Project specific supplies, such as reference drugs, analytical standards,
columns and/or reagents, will be billed [***]. A copy of the purchase invoice
may be provided, upon request, along with the request for payment.

 

  6. Any necessary outside services, such as contract testing or consultation,
will be billed [***].

 

  7. Costs associated with the Accelerated stability studies (see section D,
validation batches) will be invoiced upon completion of the [***] study.

Notwithstanding anything in this Agreement to the contrary, Transcept will not
be responsible for any charges not described in parts A, B and C of Schedule C-2
that exceed [***] unless Mikart has obtained Transcept’s written authorization
prior to incurring such charges.

 

C-5

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

EXECUTION COPY

 

 

Project Timeline

 

 

Specific dates and milestone lead-times for the Qualification Services will be
established and agreed to by the parties following execution of this Agreement.
Mikart will forward a preliminary timeline for review shortly after execution of
the Agreement. Subsequent conferences will be held to establish definitive dates
for the project’s timeline. Notwithstanding the foregoing, Mikart shall use
commercially diligent efforts to complete the Qualification Services prior to
the [***] of the Effective Date.

 

C-6

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

EXECUTION COPY

EXHIBIT D

Active Materials Analytical Testing Methods

Description

Zolpidem Tartrate CIV occurs as white or almost white crystalline powder.

Identification

Responds to Identification tests A. and C. in the current European
Pharmacopoeia.

Specifications

Meets the requirements of the current European Pharmacopoeia (Ph. Eur.) under
Zolpidem Tartrate. In addition:

 

[***]

 

Test Methods

As listed in the current Ph. Eur. In addition:

 

[***]

   

 

D-1

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

[***]

Particle size distribution

Principle

The method determines [***].

Equipment

Instrumentation: [***]

Measuring cell: [***]

Experimental parameters

Measuring range: [***]

Measuring range: [***]

Model: [***]

Presentation: [***]

Number of sweeps: [***]

Speed rate of the flow cell: [***]

Cleaning of the cell

Cleaning the cell before starting the measurements

[***]

Cleaning the cells between runs

[***]

 

D-2

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Dilution and dispersion media

[***]

Measurement

Blank frequency

[***]

Blank measurement

[***]

Sample measurement

Sample dispersion

[***]

Start of the measurement

[***]

Data save

[***]

 

D-3

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Report of data

[***]

 

Bulk Density    Record results from the manufacturer’s COA. Tapped Density   
Record results from the manufacturer’s COA.

PURCHASING

 

Approved Manufacturer

  

Approved Supplier

Teva Pharmaceutical Industries LTD

Teva Active Pharmaceutical Ingredient Division

Assia Chemical Industries Ltd. – Teva Tech Site

Ramat Hovav

P.O. Box 2049, Emek Sara

Beer Sheva, 84874

Israel

  

Plantex USA

Two University Plaza Ste. 305

Hackensack, NJ 07601

 

Purchasing:    Zolpidem Tartrate CIV is manufactured by Teva Pharmaceutical
Industries LTD, and supplied by Plantex USA. A Certificate of Analysis is
required from the manufacturer. Storage:    Store in an airtight container,
protected from light. Recontrol:    12 Months from the date of manufacture as
listed on the manufacturer’s certificate of analysis.

 

D-4

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

EXHIBIT E

Quality Agreement

[To be attached]

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

Cost Breakdown For Humidity Control System

 

Company

  

Description of Service

   Cost   

Approximate
Timeframe

[***]

        

 

F-1

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.